DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Callie L. Weber on 01/07/2020.
The application has been amended as follows:
In the claims:
Cancel claims 6 and 7.
Replace claim 1 with the following:
-- A bale wrap mechanism for wrapping a bale with wrap material, the bale wrap mechanism comprising:
   a frame including a wrap chute formed from one or more perimeter walls, wherein the wrap chute includes a wrap axis extending longitudinally therethrough, wherein the one or more perimeter walls at least partially define a passageway through which the bale may be passed, wherein the passageway has a rectangular cross-sectional shape taken perpendicular to the wrap axis and corresponding to a cross-sectional shape of the bale, and wherein the one or more perimeter walls form one or more notches through which the wrap material may contact the bale;
   a wrap arm having a mounting point movable with respect to the frame, the wrap arm including:
       a first rail fixedly coupled to the frame;
       a first shuttle movable along a length of the first rail, wherein the first shuttle is movable along the first rail to adjust a position of the first shuttle in a first direction perpendicular to the wrap axis, wherein the first shuttle includes a second rail that is transverse to the first rail; and
       a second shuttle movable along a length of the second rail, wherein the second shuttle is movable along the second rail to adjust a position of the second shuttle in a second direction perpendicular to the wrap axis, wherein the second shuttle includes the mounting point;

   a brake assembly configured to adjust a tension of the wrap material,
   wherein the mounting point is configured to travel along a wrap path during a wrap process, wherein the wrap path includes a plurality of segments each separated from one another by one of the one or more notches, wherein the brake assembly is configured to adjust the tension of the wrap material in each segment independently. --
Replace claim 5 with the following:
-- The bale wrap mechanism of claim 1, wherein the wrap path includes a scaled contour of the cross-sectional shape of the passageway oriented perpendicular to the wrap axis. --
Replace claim 10 with the following:
-- The bale wrap mechanism of claim 1, wherein at least one of the one or more notches is positioned at a corner of the wrap chute. --

Allowable Subject Matter
Claims 1-5, 8, and 10-18 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 12, the prior art taken alone or in combination fails to disclose or render obvious a bale wrap mechanism comprising: a first rail fixedly coupled to a frame; a first shuttle movable along a length of the first rail, wherein the first shuttle is movable along the first rail to adjust a position of the first shuttle in a first direction perpendicular to a wrap axis extending longitudinally through a wrap chute, wherein the first shuttle includes a second rail that is transverse to the first rail; and a second shuttle movable along a length of the second rail, wherein the second shuttle is movable along the second rail to adjust a position of the second shuttle in a second direction perpendicular to the wrap axis, wherein the second shuttle includes a mounting point for a roll of wrap material.
The combination of these limitations makes independent claims 1 and 12 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731